PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kim, Hag Mo
Application No. 16/640,643
Filed: February 20, 2020
For: GRAPHITE-LAMINATED
CHIP-ON-FILM-TYPE SEMICONDUCTOR PACKAGE HAVING
:
:	
:            DECISION ON PETITION
:
:
IMPROVED HEAT DISSIPATION AND
ELECTROMAGNETIC WAVE
SHIELDING FUNCTIONS

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 7, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Matthew Frontz appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed January 26, 2022. The issue fee was timely paid on February 17, 2022.  Accordingly, the application became abandoned on February 18, 2022.  A Notice of Abandonment was mailed March 3, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Oath or Declaration, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions



Cc: Matthew Frontz
       1000 Louisiana Street, 64th Floor
       Houston, TX 77002